                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL


Case No. SACV 18-1172-SVW (JPR)               Date: March 5, 2019
Title: Toai Cong Nguyen v. Nancy A. Berryhill
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT:
                   HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                           Bea Martinez                            n/a
                           Deputy Clerk                      Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:
      None present                                                 None present

PROCEEDINGS: (IN CHAMBERS)

       On July 3, 2018, Plaintiff, through counsel, filed the Complaint in this Social
Security action.1 On July 19, 2018, the Court issued a case-management order, requiring
Plaintiff to properly and timely serve the summons and Complaint on the Commissioner
and file proof of service.

      Because Plaintiff did not do so, the Court on October 23, 2018, ordered him to file
a proof of service by November 7 or show cause in writing why he could not do so. The
Court warned Plaintiff that if he did neither the Court would likely dismiss this action.
On November 7, 2018, Plaintiff filed a proof of service.2


      1
        That same day, Plaintiff’s counsel mistakenly filed in this case an unrelated
state-court complaint on behalf of a plaintiff with the same last name. The Clerk is
directed to strike that document (docket entry 1) from the docket.
      2
        Service may well have been defective. Compare (Nov. 7, 2018 proof of
service), with Fed. R. Civ. P. 4(i). But many courts have held, in accord with the
plain language of Rule 12, that defects in service are waived if not raised in a
timely motion to quash — which can be brought by counsel specially appearing for
that purpose only — or other responsive pleading. See, e.g., Rector v. Scott, No.
LA CV 13-03116-VBF-SS., 2014 WL 580158, at *1 (C.D. Cal. Feb. 11, 2014).
MINUTES FORM 11                                                Initials of Deputy Clerk:bm
CIVIL-GEN
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES--GENERAL


Case No.:   SACV 18-1172-SVW (JPR)                                        March 5, 2019
      Toai Cong Nguyen v. Nancy A. Berryhill                                    Page 2

-----------------------------------------------------------------


      The time for Defendant to answer the Complaint has now passed, and she has not
challenged service in any way or otherwise responded to the Complaint. See Fed. R.
Civ. P. 12(a)(2), (b). Any such objection may therefore be waived. See Fed. R. Civ. P.
12(h). But nor has Plaintiff moved for entry of default. See Fed. R. Civ. P. 55(a).

        Accordingly, Plaintiff must move for entry of default within seven days of the date
of this order or show cause in writing why this action should not be dismissed for failure
to prosecute. If he does neither, the action will likely be dismissed. Within 30 days of
any entry of default, Plaintiff must move for default judgment or, again, this action will
likely be dismissed for failure to prosecute.


      cc: Judge Wilson




MINUTES FORM 11                                                 Initials of Deputy Clerk:bm
CIVIL-GEN
